          Case 2:21-cv-01294-GJP Document 3 Filed 04/12/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
COLIN SHOLES, et al.                               :
                                                   :
                                                   :
                      Plaintiffs                   :
                                                   :
                      v.                           :
                                                   :   Civil Action No. 21-1294
                                                   :
TORCHLIGHT TECHNOLOGY GROUP LLC,                   :
et al.                                             :
                                                   :
                      Defendants                   :
                                                   :
                                                   :

                   MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Matthew Morano and

Helene Seydoux (“Moving Defendants”), by and through undersigned counsel, respectfully

move this Court for an Order dismissing all state law claims in Plaintiffs’ Complaint. The

factual and legal support for this Motion are set forth in the accompanying Memorandum of

Law, which is incorporated herein by reference.

       Moving Defendants request oral argument on this Motion pursuant to Local Rule 7.1(f).

       WHEREFORE, Moving Defendants respectfully request this Court enter an Order

granting this Motion and dismissing the state law claims in Plaintiffs’ Complaint.
          Case 2:21-cv-01294-GJP Document 3 Filed 04/12/21 Page 2 of 2




                                     Respectfully submitted,

                                     COZEN O’CONNOR



                                      /s/ Brian Kint
                                     Stephen Miller (PA 308590)
                                     James Heller (PA 44980)
                                     Brian Kint (PA 311324)
                                     1650 Market Street, Suite 2800
                                     Philadelphia, PA 19103
                                     Telephone: 215.665.2000
                                     Facsimile: 215.665.2013

                                     Attorneys for Defendants Matthew Morano and
                                     Helene Seydoux

Dated: April 12, 2021




                                        2
